United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                   UNITED STATES COURT OF APPEALS              February 27, 2004
                        For the Fifth Circuit
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 03-30384




                      UNITED STATES OF AMERICA

                                                    Plaintiff–Appellee


                                VERSUS


       MICHAEL WILLIAMS, also known as Sealed Defendant #1


                                                   Defendant–Appellant



           Appeal from the United States District Court
               for the Middle District of Louisiana
                            (02-CR-68)




Before DAVIS, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

      Defendant   Michael   Williams     (“Williams”)   challenges      the

district court’s denial of his motion to suppress and his 43 month

sentence for Possession of a Firearm by a Convicted Felon under 18

U.S.C. § 922(g)(1).     Williams entered, and the district court


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
approved, a conditional guilty plea to the firearm charge allowing

defendant to challenge on appeal the denial of his motion to

suppress.

       Williams argues that his initial arrest for drinking alcohol

in his van parked in a private parking lot was unjustified, thus

rendering the resulting seizure of a handgun incident to the arrest

invalid.       Defendant asserts that drinking in a vehicle is not a

violation of Baton Rouge City Ordinance, as the government avers,

and    therefore      the   police   were   not   objectively   justified    in

arresting him.

       Where officers operate under a mistake of law in making an

arrest, items seized pursuant to that arrest may not be suppressed

under the good faith exception where the mistake is a reasonable

one.     United States v. Lopez-Valdez, 178 F.3d 282, 289 (5th Cir.

1999); United States v. Williams, 622 F.2d 830, 841 n.4a (5th Cir.

1980) (en banc) (“We emphasize that the [good faith] belief . . .

must be grounded in an objective reasonableness. It must therefore

be     based   upon    articulable    premises     sufficient   to   cause   a

reasonable, and reasonably trained, officer to believe that he was

acting lawfully.”).

       In this case a reasonably trained officer could reasonably

believe that drinking alcohol in a motor vehicle was a violation of

Baton Rouge City Code § 13:1018.1(b): “it shall be unlawful for any

operator of any motor vehicle or any passenger in any motor vehicle


                                        2
to drink, consume or be in possession of any [open container of

alcohol] . . . except when such [open container] shall be kept in

the trunk . . . or . . . in some area of the vehicle not normally

occupied by the driver or passengers . . . .”           Therefore the good

faith exception applies to the officers’ actions in this case and

the motion to suppress was properly denied.

      Williams also challenges his 43 month sentence.         He complains

that the district court improperly counted a prior misdemeanor

conviction     for   negligent   injury    in     its   criminal    history

calculation.

      Misdemeanors are included in the criminal history calculation

unless they are listed in or similar to those listed in sentencing

guideline 4A1.2(c),     U.S. Sentencing Guidelines Manual.         Negligent

injury is not one of the crimes listed in the guideline and none of

the   crimes   listed   is   remotely   similar    to   negligent   injury.

Therefore, the judge correctly considered the prior misdemeanor

conviction.

      For the reasons stated above, the district court correctly

denied Williams’s motion to suppress and we therefore affirm his

conviction.    We also affirm Williams’s sentence.



AFFIRMED.




                                    3